Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The abstract of the disclosure is objected to because of the following informalities: 
“to generate a off-ground speed” should be “to generate an off-ground speed”
Correction is required.  See MPEP § 608.01(b).
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Page 2 – “as high as possible”
Page 3 – “initiation phase of the aerospace engineering” 
Page 3 – “generated by the ground launching booster first of all”
Page 3 – “and in the space after passing through a dense atmosphere”
Page 3 – “around the ground in the thin atmosphere and the space near the field” 
Page 5 – “greatly reduce”, “greatly improve”, “greatly increasing”, “significantly reducing” 

	The specification does not fully describe the drawings. The “M” and “G” components in Figure 1 are not disclosed in the specification. The specification additionally does not disclose how the automatic switching valves are opened and closed during the forward-launching process, as well as where the upper stopping position is located on the sliding piston tubes. 

Claim Objections
Claim 7 is objected to because of the following informalities:  In accordance with 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP §608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 2, 4, 6, and 7 recite “to generate an off-ground speed as high as possible” without any recitation in the body of each of the claims describing how this limitation is achieved. While the applicant has described method steps involving the heating and pressurizing of air taken from the natural space which is then used to slide the pistons in a vertical direction, the applicant has provided no disclosure on how the automatic switching valves (Parts 7, 8, and 16) are operated, or how the aircraft and spacecraft maintain a velocity after the pistons reach the stopping position. 
The examiner has reviewed the as-filed disclosure and cannot locate any description of the limitation that describes how the “as high as possible” off-ground speed is generated using the forward-launching device. The valves are described as automatic switching valves in the specification, but no disclosure exists describing the specific parameters that open and close said valves (Page 6 Paragraph 3 discloses “the predetermined value” which closes valve 7 connecting the isothermal air compressor and the high pressure air chamber, but provides no indication of what the predetermined value is or how it is obtained). The specification also discloses that the heater is initiated when the air pressure in the air chamber reaches the “set valve”, which is never further explained and is the only instance of “set valve” used in the entire disclosure. The specification does not disclose how automatic switching valves 8 open, which according to Figure 1, are shown opening in the direction of the high temperature, high pressure air. 
Additionally, Page 6 Paragraph 2 describes the aircraft and spacecraft being ignited for work while the piston is rising rapidly within the cylinder. Page 8 Step 4 then describes the aircraft and spacecraft being ignited for work only after the bottom of the piston reaches an upper stopping position. This would indicate that the piston velocity is zero when the aircraft and spacecraft engines are ignited for work. It is unclear from the specification when the aircraft and spacecraft is intended to ignite for work and when the “as high as possible” off-ground speed limitation is achieved during this process. 
The basis of rejection also applies to Claims 3, 5, 8, and 9 as they are dependent on a rejected independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms are relative terms which render the claims indefinite. 
“as high as possible” in Claims 1, 2, 4, 6, and 7
“greatly reduce”, “greatly reducing”, and “greatly enhanced” in Claim 2
“highly improved” in Claim 3
“large force action distance” in Claim 4
“rapidly” in Claim 7 

These terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 5, 8, and 9 are also rejected as they are dependent on a rejected independent claim.
Claim 7 recites the limitation "the predetermined value" in Line 23. There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation "the aircraft and spacecraft refers to an aircraft that navigates in a thin atmosphere and in the space after passing through a dense atmosphere", and the claim also recites "which  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the broad recitation "the aircraft and spacecraft engine is then ignited for work", and the claim also recites "the aircraft and spacecraft engine may be ignited for work just after leaving the ground, may also be ignited for work after passing through a dense atmosphere, and may further be ignited for work after the spacecraft engine passes through the entire atmosphere" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the broad recitation "heater, and the claim also recites "the heater  which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the broad recitation ", and the claim also recites "” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.

It should be noted that Claim 7 is a combination of an apparatus claim and a method claim which is not permitted. The following limitations of the claim are considered method steps: “wherein the isothermal compressive air compressor draws normal-temperature air from the natural space, compresses it into high pressure air isothermally, and then inputs the high pressure air into the high pressure air chamber; after the air pressure reaches the predetermined value, the heater rapidly heats the high pressure air, and the expanded high-temperature high pressure air pushes the sliding piston tube within the cylinder to rise rapidly, and additionally pushes the aircraft and spacecraft on the bracket platform to generate an off-ground speed as high as possible; after launching the aircraft and spacecraft, the high-temperature high pressure air within the cylinder and high pressure air chamber drives the gas turbine generator to run for power generation, thermal working medium exhaust is discharged to the natural space, and the sliding piston tube in the cylinder is lowered back to an initial position, thereby forming a thermal working system in a ground launching booster”. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russell (US 2018/0362191 A1.

Regarding Claim 1
Russell teaches a forward-launching method for aircraft and spacecraft using a thermal engine to promote travel of the aircraft and spacecraft (launch environment (300)) characterized in that a launching booster arranged on the ground (launch system (302)) is used to efficiently generate forward-launching thrust and kinetic energy to propel the aircraft and spacecraft to generate an off-ground speed as high as possible (Page 2 Para. 0020 “after the projectile reaches “ramming” effective speeds, the ram accelerator or baffle tube ram accelerator may have multiple gas stages to tailor the acceleration profile of the projectile assembly to reach the desired exit velocity”), and against this background, an aircraft and spacecraft engine is ignited for work (Page 4 Para. 0047 “the second stage 308 may deploy a propulsion system to further boost its flight”).

Regarding Claim 2
	Russell teaches the method according to claim 1, wherein by using a ground launching booster (launch system (302), Fig. 3), the aircraft and spacecraft is firstly promoted to generate an off-ground speed as high as possible so as to greatly reduce aeronautical and aerospace propulsion tasks undertaken by the aircraft and spacecraft engine (Page 2 Para. 0020 “after the projectile reaches “ramming” effective speeds, the ram accelerator or baffle tube ram accelerator may have multiple gas stages to tailor the acceleration profile of the projectile assembly to reach the desired exit velocity”), thereby greatly reducing fuel and oxygen carried by the aircraft and spacecraft (implicit, Page 1 Para. 0001 describes problem to be solved “[traditional] vehicles must carry all of its fuel and oxidizer with it during the entire flight”, providing forward-launching thrust inherently reduces the fuel and oxygen required by the vehicle), and according to a physical principle F=ma, ground acceleration of the aircraft and spacecraft at an initiation phase and navigation acceleration generated under the action of rearward-launching force produced by the aircraft and spacecraft engines are greatly enhanced (implicit, Page 2 Para. 0020 “projectile to reach the desired exit velocity” and Page 4 Para. 0047 “may deploy a propulsion system to further boost its flight”, providing a desired exit velocity inherently reduces the work needed by rearward-launching force).

Regarding Claim 3
	Russell teaches the method according to claim 1, wherein by using a launching booster arranged on the ground (launch system (302), Fig. 3), a thermal working system in the booster makes an internal force action occur between the aircraft and spacecraft and earth's ground (implicit, Page 1 Para. 0016 “various novel embodiments use one or more acceleration systems… to bring the projectile up to ram or baffle tube ram accelerator start speed”, Fig. 1 shows starting system 104 which is attached to the ground), since the ratio of the mass of the aircraft and spacecraft to earth's mass is infinitely small, thermal kinetic energy obtained by means of the internal force action in the aircraft and spacecraft approaches 100% of a total amount of thermal kinetic energy generated by the thermal working system, and as compared with an extremely low thermal efficiency of existing aircraft and spacecraft engines, the thermal efficiency at an initiation phase of aerospace engineering is highly improved (implicit, thermal working system making an internal action occur between the projectile and earth’s ground results in improved thermal efficiency as described above).

Regarding Claim 4
	Russell teaches the method according to claim 1, wherein by means of the forward-launching thrust and kinetic energy efficiently generated by the ground launching booster first of all, the aircraft and spacecraft is driven to generate the off-ground speed as high as possible (Page 2 Para. 0020 “after the projectile reaches “ramming” effective speeds, the ram accelerator or baffle tube ram accelerator may have multiple gas stages to tailor the acceleration profile of the projectile assembly to reach the desired exit velocity”), and against this background, the aircraft and spacecraft engine as carried is ignited to generate rearward-launching thrust for propelling the aircraft and spacecraft under 10conditions of having the above-mentioned off-ground speed as high as possible and a large force action distance, thereby enhancing a propulsion kinetic energy produced by the rearward-launching thrust, which is generated by the aircraft and spacecraft engine, for the aircraft and spacecraft (Page 4 Para. 0047 “the second stage 308 may deploy a propulsion system to further boost its flight”).

Regarding Claim 5
	Russell teaches the method according to claim 1 characterized in that the aircraft and spacecraft refers to an aircraft that navigates in a thin atmosphere and in the space after passing through a dense atmosphere, which may be a spacecraft travelling towards deep universe, and may also be an artificial satellite and space station travelling around the ground in the thin atmosphere and a space near the field, and may further be an aeronautical aircraft and medium- or long-range missile that navigates in a thin atmosphere (Page 1 Para. 0016 “this application discloses systems and techniques for repetitive low-cost launches to sub-orbital, and earth escape velocity launches to space”, Fig. 3 shows projectile (306) and satellite (cargo, 312)).


Regarding Claim 6
	Russell teaches the method according to claim 1, wherein the launching booster arranged on the ground efficiently generates forward-launching thrust and kinetic energy for propelling the aircraft and spacecraft to generate the off-ground speed as high as possible (Page 2 Para. 0020 “after the projectile reaches “ramming” effective speeds, the ram accelerator or baffle tube ram accelerator may have multiple gas stages to tailor the acceleration profile of the projectile assembly to reach the desired exit velocity”), and against this background, the aircraft and spacecraft engine is then ignited for work (Page 4 Para. 0047 “the second stage 308 may deploy a propulsion system to further boost its flight”), and the aircraft and spacecraft engine may be ignited for work just after leaving the ground, may also be ignited for work after passing through a dense atmosphere, and may further be ignited for work after the spacecraft engine passes through the entire atmosphere (Page 4 Para. 0047 “for example, the second stage 308 may perform an orbital insertion burn”, Fig. 3 indicates propulsion system of 308 is ignited in a thin atmosphere).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
CN103321749A – “Isothermal Compression Type Heat Engine” teaches an apparatus that replaces a heat insulation air compressor with an isothermal air compressor to increase thermal efficiency
CN105822454A – “Power Actuating Mechanism” teaches a power actuator that uses a thermal working system to raise a piston 
US 2010/0314490 A1 – “Apparatus For Deploying Wing and Apparatus For Launching Flight Having The Same” teaches a device using a damper including a piston for linear movement
US 2011/0147516 A1 – “Cold-Launch Device And Method Using The Same” teaches a device used for launching an aircraft, including a high-energy gas resource to provide movement of a piston
US 3131597 – “Method Of And Apparatus For Launching Missiles” teaches a launcher placed in a mountain that uses steam and hydrogen pressure to launch a missile 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE JUNE BOLEK whose telephone number is (571)272-6150. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647